DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-26-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 02-15-2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to teach the electrolyte composition as claimed (i.e. open chain sulfone compound, fluorinated cyclic carbonate, open chain carbonate and a supporting salt) and does not recognize the technical problem addressed by the present application. Examiner respectfully disagrees.
Takahashi teaches that the electrolyte comprises  a chain sulfone compound (paragraphs 25, 35), a fluorinated cyclic carbonate and a chain carbonate (paragraphs 52, 62), and a lithium salt comprising LFSI (paragraph 145; see Table 1). Examiner submits that the only difference between the cited prior art and the claimed subject matter is using open chain sulfone compound and open chain carbonate in the electrolyte. 
However, MPEP 2143, C teaches that the rationale to support a conclusion that the claim would have been obvious is that a technique of improving similar methods (or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
In this case, Yamada teaches that an electrolyte solution comprising an open chain carbonate and sulfone compounds (paragraph 144) can improve the input-output characteristics of the battery (paragraphs 144-145). Therefore, it would have been obvious to one of ordinary skill in the art to include open chain carbonate and sulfone compounds in the electrolyte solution before the effective filing date of the claimed invention because Yamada discloses that such modification can improve the input-output characteristics of the battery. 
In addition, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0140443 hereinafter Takahashi in view of U.S. Pre-Grant Publication No. 2015/0243989 hereinafter Yamada. 
Regarding Claims 1 and 10, Takahashi teaches a lithium secondary battery and method for manufacturing the lithium secondary battery (paragraph 129; see Examples), the battery comprising: a negative electrode comprising a negative electrode active material comprising a silicon material (paragraph 121); and an electrolyte solution (paragraph 20) comprising an electrolyte solvent comprising a chain sulfone compound (paragraphs 25, 35), a fluorinated cyclic carbonate and a chain carbonate (paragraphs 52, 62), and a lithium salt comprising LFSI (paragraph 145; see Table 1). 
Takahashi teaches that the electrolyte solution comprises chain sulfone compound and chain carbonate as described above but does not specify open chain compounds.
However, Yamada teaches a secondary battery that comprises an electrolyte solution including an open chain carbonate and sulfone compounds (paragraph 144). Therefore, it would have been obvious to one of ordinary skill in the art to include open chain carbonate and sulfone compounds in the electrolyte solution before the effective filing date of the claimed invention because Yamada discloses that such modification can improve the input-output characteristics of the battery (paragraphs 144-145). 
Regarding Claim 2, the combination teaches that the content of the open chain sulfone compound in the electrolyte solvent is 5 volume % or more and 75 volume % or less (paragraph 37 of Takahashi). 
Regarding Claim 3, the combination teaches that the content of the open chain carbonate in the electrolyte solvent is 1 volume % or more and 40 volume % or less (paragraph 64 of Takahashi). 
Regarding Claim 4, the combination teaches that the lithium salt further comprises LiPF6 (paragraph 97 of Takahashi). 
Regarding Claim 5, the combination teaches that a ratio of LiFSI with respect to the total amount of LiPF6 and LiFSI is 50 mol % or more (paragraph 145; see Table 1 of Takahashi). 
Regarding Claims 6 and 7, the combination teaches that the electrolyte solvent comprises 20 volume % or less of a fluorinated ether and further comprises a cyclic carbonate other than the fluorinated cyclic carbonate (paragraphs 51-52, 62, 64 of Takahashi). 
Regarding Claim 8, the combination teaches that the content of the silicon material is 50 weight % or more of the total amount of the negative electrode active material (see Examples). 
Regarding Claim 9, the combination teaches a vehicle equipped with the lithium secondary battery described above (paragraph 2 of Takahashi). 
Regrading Claims 11 and 13, the combination teaches that the electrolyte solvent comprises 5% by volume of a fluorinated ether (paragraphs 51-52 of Takahashi). 
Regarding Claims 12 and 14, the combination teaches that the battery comprises a positive electrode including a lithium composite oxide active material (paragraphs 111-112 of Takahashi). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729